UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7399


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MARK PINELLA,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cr-00151-FL-1)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Pinella, Appellant Pro Se. Jane J. Jackson, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark    Pinella     appeals     the   district     court’s    order

denying his Fed. R. Civ. P. 59(e) motion that challenged the

court’s order denying his Fed. R. Civ. P. 60(b)(4) motion, in

which he alleged the criminal judgment against him was void.

Although the district court denied relief on the merits, the

Federal Rules of Civil Procedure do not provide a vehicle by

which    Pinella   may   challenge    his    criminal    judgment.       United

States v. O’Keefe, 169 F.3d 281, 289 (5th Cir. 1999) (stating

that criminal defendant cannot challenge orders entered in his

criminal case using Fed. R. Civ. P. 60(b), and citing United

States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998) (per

curiam)).          Nor     could     Pinella      have     properly      sought

reconsideration under the Federal Rules of Criminal Procedure.

See United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010)

(holding that Fed. R. Crim. P. 35 authorizes reconsideration

within fourteen days only to correct arithmetical, technical, or

other clear error).

            Accordingly, we affirm the district court’s denial of

relief.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    this   court   and   argument   would   not    aid   the   decisional

process.

                                                                       AFFIRMED

                                      2